Order entered February 27, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00765-CV

                 KINGVISION PAY-PER-VIEW, LTD, ET AL., Appellants

                                             V.

                          DALLAS COUNTY, TEXAS, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 07-11471-F

                                         ORDER
       The Court has before it appellee’s February 25, 2013 unopposed second motion to extend

time to file brief. The Court GRANTS the motion and ORDERS appellee to file its brief by

March 12, 2013.    No further extensions will be granted absent a showing of exceptional

circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE